Citation Nr: 1511227	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-09 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to August 1990 and from June 2008 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Nashville, Tennessee currently has jurisdiction over the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his hearing loss is more disabling than is reflected in the most recent January 2011 VA examination report, particularly as he has since been prescribed hearing aids.  See, e.g., Veteran's statement dated November 2011; VA Form 9 dated March 2013, and the Informal Hearing Presentation dated June 2014.  Thus, the Board finds that a remand is necessary to afford the Veteran a new VA examination that addresses the current severity of his hearing loss, to include functional effects findings consistent with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  See VAOPGCPREC 11-95 (April 7, 1995); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Additionally, the Veteran has indicated that he received hearing aids from a VA facility; however, the claims files are absent any VA treatment records, despite a notation in the Statement of the Case that records from the VA Medical Center (VAMC) in Mountain Home, Tennessee were reviewed.  See, e.g., Veteran's notice of disagreement (NOD) dated September 2011 (referencing treatment at the Mountain Home VAMC) and Veteran's statement dated November 2011 (referencing VA treatment in Johnson City, Tennessee).  Therefore, upon remand, all VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran, to include any records at the VAMC in Mountain Home, Tennessee and the VA facility in Johnson City, Tennessee.

2.  Then schedule the Veteran for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  The claims file should be made available to the examiner for review of the pertinent evidence before the examination.  The examiner should obtain the Veteran's auditory thresholds, for both ears, at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss.  

If testing cannot be performed for one or more ears, the examiner should clearly explain why in the examination report.  The basis for all medical opinions expressed should be noted for the record. 

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2014).




